DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed November 18, 2022 is acknowledged.  Claims 1-15 are pending in the application.  Claims 9-15 have been withdrawn from consideration (see below).

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on November 18, 2022 is acknowledged.  However, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “(a) combining solid granules containing a carbohydrate, gum Arabic, or protein …, and (b) inducing vibrations in the combination of the solid carbohydrate granules …” at lines 3-7.  It is unclear what is encompassed by this limitation.  More specifically, it is uncertain what components are required in the solid granules of steps (a) and (b).  The solid granules containing gum Arabic or protein as recited in step (a) (see lines 3-4) do not appear as an option in step (b) since this step recites “solid carbohydrate granules” (see lines 6-7).  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckett et al. US 20160030344 (hereinafter “Beckett”).
With respect to claim 1, Beckett teaches a method for the preparation of encapsulated solid protein (paragraphs [0007], [0018], [0023], and [0036]).
Regarding the limitation of (a) combining solid granules containing a carbohydrate, gum Arabic, or protein with at least one solid coating material as recited in claim 1, Beckett teaches mixing protein particles and solid lipid formulation (paragraphs [0009], [0020], [0036], and [0084]).
Regarding the limitation of (b) inducing vibrations in the combination of the solid carbohydrate granules and the solid coating material via acoustic energy thereby coating the solid granules as recited in claim 1, Beckett teaches exposing the mixture to vibrations from acoustic energy which results in the lipid material at least partially encapsulating the protein particles (paragraphs [0009], [0020], [0023], [0036], and [0048]).

With respect to claim 2, Beckett is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein the carbohydrate of the solid granules comprises starch, maltodextrin, sugar, polyol, cellulose, cellulose derivatives, or a combination thereof as recited in claim 2, Beckett teaches protein particles as the solid granules containing protein in step (a) (paragraphs [0009], [0020], [0036], and [0084] and is silent with respect to solid granules containing a carbohydrate.

With respect to claim 3, Beckett is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein the at least one solid coating material comprises gum Arabic, cellulose, a cellulose derivative, a wax, a fat, polyol, sugar, protein, or a combination thereof as recited in claim 3, Beckett teaches the protein is encapsulated by a solid lipid formulation (paragraphs [0020], [0023], and [0036]).

With respect to claims 4 and 5, Beckett is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitations of further comprising adding a plasticizer to the combination of the solid granules and the solid coating material as recited in claim 4 and wherein the plasticizer comprises an organic citrate salt, triglyceride, glycerol derivative, or a combination thereof as recited in claim 5, Beckett teaches the mixture of protein particles and lipid formulation may include additional components, such as  phosphoglycerol (e.g., 1,2-Distearoyl-sn-glycero-3-phosphoglycerol) (paragraphs [0036], [0081], and [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beckett et al. US 20160030344 (hereinafter “Beckett”) as applied to claim 1 above, and in further view of Dave et al. US 20140106059 (hereinafter “Dave”).
With respect to claims 6 and 7, Beckett is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitations of further comprising adding impaction media to the combination of solid granules and the solid coating material as recited in claim 6 and wherein the impaction media comprises glass beads, metal balls, or a combination thereof as recited in claim 7, Beckett does not expressly disclose these limitation.
Dave teaches using acoustic mixing to produce a discrete coating on the particulate pharmaceutical formulation.  The ingredients in the mixing step also comprise media particles, such as glass beads or metal beads (Abstract; and paragraphs [0002], [0015], and [0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Dave, to select the media particles in the method of Beckett based in its suitability for its intended purpose with the expectation of successfully preparing a functional coated product.  One of ordinary skill in the art would have been motivated to do so because Dave and Beckett similarly teach obtaining coated particles by using acoustic energy, Dave teaches the presence of the media particles improves the formulation of a substantially continuous coating of the core particles which may lead to better taste masking (paragraph [0102]), Beckett teaches the process characteristics may be appropriately controlled to affect the formulation of the composition and other additives may be included (paragraphs [0010], [0036], and [0081]), and said combination would amount to a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beckett et al. US 20160030344 (hereinafter “Beckett”) as applied to claim 1 above, and in further view of Baruwala et al., “A Review on Solvent less Coating:  Recent Advances in Pharmaceutical Coating” (hereinafter “Baruwala”).
With respect to claim 8, Beckett is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein the solid granules or the solid coating material comprises an encapsulated flavor or encapsulated fragrance as recited in claim 8, Beckett does not expressly disclose this feature.
Baruwala teaches choosing excipients, such as encapsulated flavor, for the coating material of a substrate (P3, Section 2.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Baruwala, to select the encapsulated flavor in the method of Beckett based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable coated product.  One of ordinary skill in the art would have been motivated to do so because Baruwala and Beckett similarly teach obtaining coated pharmaceutical materials, Baruwala teaches coatings of the pharmaceutical dosage achieve superior aesthetic quality (e.g., taste masking) and the choice of the coating excipients depends upon its function (e.g., masking unpalatable taste) (Abstract; P2, Solventless Pharmaceutical Coating; and P3, Section 2.1.2), Beckett teaches the process characteristics may be appropriately controlled to affect the formulation of the composition and other additives may be included (paragraphs [0010], [0023], [0036], and [0081]), and said combination would amount to a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793